Name: Commission Regulation (EC) No 418/96 of 7 March 1996 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: international trade;  cultivation of agricultural land;  plant product;  foodstuff;  marketing
 Date Published: nan

 No L 59/10 EN Official Journal of the European Communities 8 . 3. 96 COMMISSION REGULATION (EC) No 418/96 of 7 March 1996 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs ('), as last amended by Regulation (EC) No 1935/95 (2), and in particular Article 13 thereof, Having regard to Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Regulation (EEC) No 2092/91 on organic produc ­ tion of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) thereto (3), and in particular Article 3 thereof, Whereas certain Member States have notified to the other Member States and the Commission that it has appeared that there was not sufficient availability in the European Community in the context of organic farming of certain edible herbs; whereas therefore these products should be introduced into section C of Annex VI; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 14 of Regulation (EEC) No 2092/91 , HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EEC) No 2092/91 is amended as defined in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1996. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 198 , 22. 7. 1991 , p. 1 . (2) OJ No L 186, 5. 8 . 1995, p. 1 . (*) OJ No L 25, 2. 2. 1993, p. 5. 8 . 3 . 96 I EN I Official Journal of the European Communities No L 59/11 ANNEX Section C of Annex VI of Regulation (EEC) No 2092/91 established by Regulation (EEC) No 207/93 is amended as follows:  The following products are added to subsection C.1.2. 'Edible spices and herbs' '  Lesser galanga (Alpinia officinarum)  Allspice (Pimenta dioica)'